Name: 2014/325/EU: Commission Implementing Decision of 3 June 2014 on recognition of the Ã¢ KZR INiG SystemÃ¢ for demonstrating compliance with the sustainability criteria under Directives 98/70/EC and 2009/28/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: energy policy;  technology and technical regulations;  information and information processing;  marketing;  environmental policy
 Date Published: 2014-06-04

 4.6.2014 EN Official Journal of the European Union L 165/56 COMMISSION IMPLEMENTING DECISION of 3 June 2014 on recognition of the KZR INiG System for demonstrating compliance with the sustainability criteria under Directives 98/70/EC and 2009/28/EC of the European Parliament and of the Council (2014/325/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (1), and in particular Article 18(6) thereof, Having regard to Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (2), and in particular Article 7c(6) thereof, After consulting the Committee on the Sustainability of Biofuels and Bioliquids, Whereas: (1) Directives 98/70/EC and 2009/28/EC lay down sustainability criteria for biofuels. Articles 7b and 7c and Annex IV to Directive 98/70/EC are similar to Articles 17 and 18 and Annex V to Directive 2009/28/EC. (2) Where biofuels and bioliquids are to be taken into account for the purposes referred to in Article 17(1)(a), (b) and (c) of Directive 2009/28/EC Member States should require economic operators to show the compliance of biofuels and bioliquids with the sustainability criteria set out in Article 17(2) to (5) of Directive 2009/28/EC. (3) When an economic operator provides proof or data obtained in accordance with a voluntary scheme that has been recognised by the Commission, to the extent covered by the recognition decision, a Member State should not require the supplier to provide further evidence of compliance with the sustainability criteria. (4) The request to recognise that the KZR INiG System demonstrates that consignments of biofuel comply with the sustainability criteria set out in Directive 98/70/EC and Directive 2009/28/EC was first submitted to the Commission on 17 July 2012. The scheme version that was accepted was submitted on 17 December 2013. The scheme covers raw materials cultivated and harvested in the EU as well as wastes and residues from the EU. The scheme covers the entire supply chain from raw material production to the distribution of biofuels. The recognised scheme should be made available at the transparency platform established under Directive 2009/28/EC. (5) Assessment of the KZR INiG System found it to cover adequately the sustainability criteria of Directive 98/70/EC and of Directive 2009/28/EC, as well as applying a mass balance methodology in line with the requirements of Article 7c(1) of Directive 98/70/EC and Article 18(1) of Directive 2009/28/EC. (6) The evaluation of the KZR INiG System found that it meets adequate standards of reliability, transparency and independent auditing and also complies with the methodological requirements in Annex IV to Directive 98/70/EC and Annex V to Directive 2009/28/EC. (7) The KZR INiG System was assessed against legislation in force at the time of the adoption of this Commission Implementing Decision. In the case of relevant changes in the legal basis the Commission will assess the scheme with a view to establish whether the scheme is still adequately covering the sustainability criteria for which it is recognised. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Sustainability of Biofuels and Bioliquids, HAS ADOPTED THIS DECISION: Article 1 The KZR INiG System (hereinafter the scheme), submitted for recognition to the Commission on 17 December 2013, demonstrates that consignments of biofuels comply with the sustainability criteria as laid down in Article 17(3), (4) and (5) of Directive 2009/28/EC and Article 7b(3), (4) and (5) of Directive 98/70/EC. The scheme also contains accurate data for purposes of Article 17(2) of Directive 2009/28/EC and Article 7b(2) of Directive 98/70/EC. The scheme may be used for demonstrating compliance with Article 7c(1) of Directive 98/70/EC and Article 18(1) of Directive 2009/28/EC. Article 2 If the scheme, after adoption of this Decision, undergoes changes to its contents in a way that might affect the basis of this Decision, such changes shall be notified to the Commission without delay. The Commission shall assess the notified changes with a view to establish whether the scheme is still adequately covering the sustainability criteria for which it is recognised. If it has been clearly demonstrated that the scheme has not implemented elements considered to be decisive for this Decision and if severe and structural breach of those elements has taken place, the Commission may repeal this Decision. Article 3 This Decision is valid for a period of five years. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 3 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 16. (2) OJ L 350, 28.12.1998, p. 58.